Exhibit 10.5

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May [•],
2019, is made and entered into by and among NextDecade Corporation, a Delaware
corporation (the “Company”), and certain entities listed on Schedule I (the
“Holders”) attached hereto. Capitalized terms used but not otherwise defined in
this Agreement shall have the meaning ascribed to such term in the Purchase
Agreement (as defined below).

RECITALS:

WHEREAS, reference is made to that certain Series B Convertible Preferred Stock
Purchase Agreement, dated as of May 17, 2019 (the “Purchase Agreement”), by and
between the Company and the Holders;

WHEREAS, pursuant to Section 2 of the Purchase Agreement, the Company issued [•]
Preferred Shares (as defined herein) (which include associated Warrants) to the
Holders;

WHEREAS, the Company and the Holders wish to determine registration rights with
respect to the Preferred Shares and the Warrants (and underlying securities).

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,

IT IS AGREED as follows:

Section 1.        DEFINITIONS.  As used in this Agreement, the following terms
shall have the following meanings:

“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

“Board” shall mean the Board of Directors of the Company.

“Business Day” shall mean any Monday, Tuesday, Wednesday, Thursday, or Friday
that is not a day on which banking institutions in New York or Texas are
authorized or obligated by applicable law, regulation or executive order to
close.

“Commission” shall mean the United States Securities and Exchange Commission.

“Common Stock” shall mean the common stock of the Company, par value $0.0001 per
share.

“Company” shall have the meaning set forth in the introductory paragraph hereof.

“Controlling Person” shall have the meaning set forth in Section 5(a) of this
Agreement.

“Demand Notice” shall have the meaning set forth in Section 2(a)(i) of this
Agreement.

“Demand Registration” shall have the meaning set forth in Section 2(b)(i) of
this Agreement.

“Demand Registration” Statement shall have the meaning set forth in
Section 2(b)(i) of this Agreement.

“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Company.








“Effectiveness Deadline”  shall have the meaning set forth in Section 2(a)(i) of
this Agreement.

“End of Suspension Notice” shall have the meaning set forth in Section 3(b) of
this Agreement.

“Equity Securities” means (a) any capital stock, partnership, membership, joint
venture or other ownership or equity interest, participation or securities in or
of any Person (whether voting or non-voting, whether preferred, common or
otherwise, and including any stock appreciation, contingent interest or similar
right), and (b) any option, warrant, security or other right (including debt
securities) directly or indirectly convertible into or exercisable or
exchangeable for, or otherwise to acquire directly or indirectly, any stock,
interest, participation or security described in clause (a) above.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any corresponding provision of succeeding law), and the rules and regulations
thereunder.

“FINRA” shall mean the Financial Industry Regulatory Authority.

“Holder”  shall mean each holder of Equity Securities of the Company, listed in
Schedule I attached hereto, in its capacity as a holder of Registrable
Securities, and its direct and indirect transferees. For purposes of this
Agreement, the Company may deem and treat the registered holder of a Registrable
Security as the Holder and absolute owner thereof, unless notified to the
contrary in writing by the registered Holder thereof.

“Holders’ Minimum Amount”  shall have the meaning set forth in Section 2(a)(iii)
of this Agreement.

“Legal Proceeding” shall mean any action, suit, hearing, claim, lawsuit,
litigation, investigation (formal or informal), inquiry, arbitration or
proceeding (in each case, whether civil, criminal or administrative or at law or
in equity) by or before a governmental or legal entity.

“Liabilities” shall have the meaning set forth in Section 5(a)(i) of this
Agreement.

“Majority”  with respect to any group of Registrable Securities, means more than
half the total number of shares of Common Stock included in such group and, for
the avoidance of doubt, does not include the number of Preferred Shares or
Warrants in any such group.

“Maximum Threshold” shall have the meaning set forth in Section 2(d)(i) of this
Agreement.

“Person” shall mean any individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization or other
governmental or legal entity.

“Piggyback Registration” shall have the meaning set forth in Section 2(c)(i) of
this Agreement.

“Preferred Shares”  shall mean the shares of Series B Convertible Preferred
Stock of the Company issued pursuant to the Purchase Agreement (including any
shares of Series B Convertible Preferred Stock of the Company issued as
dividends thereon).

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including without limitation, any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act and any term sheet filed pursuant
to Rule 434 under the Securities Act), as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by such Registration Statement and by all
other amendments and

2




supplements to the prospectus, including post-effective amendments and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus or prospectuses.

“Purchase Agreement”  shall have the meaning set forth in the Recitals hereof.

“Registrable Securities”  with respect to any Holder, shall mean at any time (i)
all of the shares of Common Stock into which the Preferred Shares are
convertible, and (ii) all shares of Common Stock issuable upon the exercise of
the Warrants, together with any class of equity securities of the Company or of
a successor to the entire business of the Company which are issued in exchange
for the Common Stock, the Preferred Shares or the Warrants; provided, however,
that such Registrable Securities shall cease to be Registrable Securities with
respect to any Holder upon the earliest to occur of (a) the date on which a
Registration Statement with respect to the sale of such Holder’s Registrable
Securities shall have been declared effective under the Securities Act and all
of such Holder’s Registrable Securities shall have been sold, transferred,
disposed of or exchanged in accordance with such Registration Statement and
(b) the date on which such securities shall have ceased to be outstanding.

“Registration Expenses” shall mean (a) the fees and disbursements of counsel and
independent public accountants for the Company incurred in connection with the
Company’s performance of or compliance with this Agreement, including the
expenses of any special audits or “comfort” letters required by or incident to
such performance and compliance, and any premiums and other costs of policies of
insurance obtained by the Company against liabilities arising out of the sale of
any securities, (b) all registration, filing and stock exchange fees, all fees
and expenses of complying with securities or “blue sky” laws, all fees and
expenses of custodians, transfer agents and registrars, all printing expenses,
messenger and delivery expenses and any fees and disbursements of Selling
Holders’ Counsel, (c) expenses relating to any analyst or investor presentations
or any “road shows” undertaken in connection with the registration, marketing or
selling of the Registrable Securities, (d) fees and expenses in connection with
any review by FINRA of the underwriting arrangements or other terms of the
offering, and all fees and expenses of any “qualified independent underwriter,”
including the reasonable fees and expenses of any counsel thereto, (e) costs of
printing and producing any agreements among underwriters, underwriting
agreements, any “blue sky” or legal investment memoranda and any selling
agreements and other documents in connection with the offering, sale or delivery
of the Registrable Securities; provided, however, that “Registration Expenses”
shall not include any out-of-pocket expenses of the Holders (other than as set
forth in clause (b) above), transfer taxes, underwriting or brokerage
commissions or discounts associated with effecting any sales of Registrable
Securities that may be offered, which expenses shall be borne by each Holder of
Registrable Securities on a pro rata basis with respect to the Registrable
Securities so sold.

“Registration Statement” means any registration statement of the Company filed
with the Commission under the Securities Act which covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or deemed to be incorporated by reference in such Registration
Statement.

“Securities Act” shall mean the Securities Act of 1933, as amended (or any
corresponding provision of succeeding law), and the rules and regulations
thereunder.

“Selling Holders’ Counsel”  shall mean counsel for the Holders that is selected
by the Holders holding a Majority of the Registrable Securities included in a
Registration Statement and that is reasonably acceptable to the Company.

“Shelf Registration Statement” shall have the meaning set forth in
Section 2(a)(i) of this Agreement.

“Suspension Event” shall have the meaning set forth in Section 3(b) of this
Agreement.



3




“Suspension Notice” shall have the meaning set forth in Section 3(a) of this
Agreement.

“Underwritten Demand Holders”  shall have the meaning set forth in
Section 2(a)(iii) of this Agreement.

“Underwritten Offering” shall mean a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

“Warrants” shall mean the warrants to purchase shares of Common Stock provided
for in the Purchase Agreement.

“Withdrawn Demand Registration” shall have the meaning set forth in Section
2(b)(iv) of this Agreement.

Section 2.        SHELF REGISTRATIONS, DEMAND REGISTRATIONS AND PIGGYBACK
REGISTRATIONS.

(a)        Shelf Registration.

(i)        Filing.  The Company shall, as soon as practicable after the date
that is ninety (90) days from the date of this Agreement, but in any event
within thirty (30) days after the date that is ninety (90) days from the date of
this Agreement, file a Registration Statement under the Securities Act to permit
the public resale of all the Registrable Securities held by the Holders from
time to time as permitted by Rule 415 under the Securities Act (or any successor
or similar provision adopted by the Commission then in effect) (the “Shelf
Registration Statement”) on the terms and conditions specified in this Section
2(a) and shall use its reasonable best efforts to cause such Shelf Registration
Statement to be declared effective as soon as practicable after the filing
thereof, but in any event no later than the earlier of (i) ninety (90) days (or
one hundred and twenty (120) days if the Commission notifies the Company that it
will “review” the Shelf Registration Statement) after the date that is ninety
(90) days from the date of this Agreement and (ii) the tenth (10th) business day
after the date the Company is notified (orally or in writing, whichever is
earlier) by the Commission that such Shelf Registration Statement will not be
“reviewed” or will not be subject to further review (such earlier date, the
“Effectiveness Deadline”). The Shelf Registration Statement filed with the
Commission pursuant to this Section 2(a) shall be on Form S-3 or, if Form S-3 is
not then available to the Company, on Form S-1 or such other form of
registration statement as is then available to effect a registration for resale
of such Registrable Securities, covering such Registrable Securities, and shall
contain a prospectus in such form as to permit any Holder to sell such
Registrable Securities pursuant to Rule 415 under the Securities Act (or any
successor or similar provision adopted by the Commission then in effect) at any
time beginning on the effective date for such Shelf Registration Statement. A
Shelf Registration Statement filed pursuant to this Section 2(a) shall provide
for the resale pursuant to any method or combination of methods legally
available to, and requested by, the Holders.  As soon as practicable following
the effective date of a Shelf Registration Statement filed pursuant to this
Section 2(a), but in any event within three (3) business days of such date, the
Company shall notify the Holders of the effectiveness of such Registration
Statement. When effective, a Shelf Registration Statement filed pursuant to this
Section 2(a) (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (in the case
of any Prospectus contained in such Shelf Registration Statement, in the light
of the circumstances under which such statement is made).

(ii)       Continued Effectiveness.  The Company shall use its reasonable best
efforts to cause the Shelf Registration Statement to remain effective and to be
supplemented and amended

4




to the extent necessary to ensure that such Shelf Registration Statement is
available or, if not available, that another registration statement is
available, for the resale of all the Registrable Securities held by the Holders
until the earliest of (A) the date all such Registrable Securities have ceased
to be Registrable Securities and (B) the date all such Registrable Securities
covered by such Shelf Registration Statement can be sold publicly without
restriction or limitation under Rule 144 under the Securities Act and without
the requirement to be in compliance with Rule 144(c)(1) under the Securities
Act.

(iii)      Underwritten Offering and Selection of Underwriters.  If the Holders
of at least twenty percent (20%) of the then outstanding number of Registrable
Securities held by the Holders (the “Underwritten Demand Holders”) elect to
dispose of Registrable Securities under a Shelf Registration Statement or other
Registration Statement pursuant to an Underwritten Offering of all or part of
such Registrable Securities that are registered by such Shelf Registration
Statement or other Registration Statement and reasonably expect aggregate gross
proceeds in excess of $[•]1 (the “Holders’ Minimum Amount”) from such
Underwritten Offering, then the Company shall, upon the written demand of such
Underwritten Demand Holder(s), enter into an underwriting agreement in a form as
is customary in Underwritten Offerings of securities by the Company with the
managing underwriter or underwriters selected by the Underwritten Demand Holders
and shall take all such other reasonable actions as are requested by the
managing underwriter or underwriters in order to expedite or facilitate the
disposition of such Registrable Securities; provided, however, that the Company
shall have no obligation to facilitate or participate in more than two (2)
Underwritten Offerings in any twelve (12)-month period, pursuant to this Section
2(a) or Section 2(b).  In connection with any Underwritten Offering contemplated
by this Section 2(a) or Section 2(b), the underwriting agreement into which each
Holder and the Company shall enter shall contain such representations,
covenants, indemnities and other rights and obligations as are customary in
underwritten offerings of securities by the Company. No Holder shall be required
to make any representations or warranties to or agreements with the Company or
the underwriters other than representations, warranties or agreements regarding
such Holder’s authority to enter into such underwriting agreement and to sell,
and its ownership of, the securities being registered on its behalf, its
intended method of distribution, the accuracy of information provided by a
Holder specifically for use in the Registration Statement or Prospectus, and any
other representation required by law; provided, that each Holder other than the
Underwritten Demand Holders shall be afforded five (5) Business Days to decide
to include in any such Underwritten Offering up to its pro rata share of
Registrable Securities based on the percentage of Registrable Securities owned
by the Underwritten Demand Holders that are included in such Underwritten
Offering; provided further, that to the extent such other Holders wish to
include additional Registrable Securities held by such Holders in an
Underwritten Offering in excess of their allotted proportion, such other Holders
may request, within the same five (5) Business Day notice period outlined above,
that the Underwritten Demand Holders consider including such additional shares
as Registrable Securities.  Upon receipt of such notice, and subject to Section
2(d)(i), the Underwritten Demand Holders may elect to include or exclude such
additional Registrable Securities from the Underwritten Offering in their sole
and absolute discretion. 

(b)        Demand Registrations.

(i)        Right to Request Registration.  So long as the Company does not have
an effective Shelf Registration Statement with respect to the Registrable
Securities, the Holders of at least twenty percent (20%) of the then-outstanding
number of Registrable Securities (the “Demand Holders”) may request registration
under the Securities Act of all or part of their Registrable Securities with an

--------------------------------------------------------------------------------

1 Equal to the Purchase Price (as defined in the Purchase Agreement by and
between the Company and the Holders).



5




anticipated aggregate offering price of at least $[•]2 at any time and from time
to time (“Demand Registration”).

Within seven (7) Business Days after receipt of any such request for Demand
Registration, the Company shall give written notice of such request to each
other Holder of Registrable Securities, if any, and shall, subject to the
provisions of Section 2(d)(i) hereof, include in such registration up to the pro
rata share Registrable Securities of each such Holder based on the percentage
Registrable Securities owned by the Demand Holders that are to be included in
the Demand Registration and with respect to which the Company has received
written requests for inclusion therein within five (5) Business Days after the
receipt of the Company’s notice; provided, that to the extent such other Holders
wish to include additional Registrable Securities held by such Holders in the
Demand Registration in excess of their allotted proportion, such other Holders
may request, within the same five (5) Business Day notice period outlined above,
that the Demand Holders consider including such additional shares as Registrable
Securities. Upon receipt of such notice, and subject to Section 2(d)(i), the
Demand Holders may elect to include or exclude such additional Registrable
Securities from the Demand Registration their sole and absolute discretion. The
Company shall use its reasonable best efforts to file with the Commission
following receipt of any such request for Demand Registration (but in no event
more than thirty (30) days following receipt of such request) one or more
registration statements with respect to all such Registrable Securities with
respect to which the Company has received written requests for inclusion therein
in accordance with this paragraph under the Securities Act (the “Demand
Registration Statement”). The Company shall use its reasonable best efforts to
cause such Demand Registration Statement to be declared effective by the
Commission as soon as practicable after the filing thereof. The Demand
Registration Statement shall be on an appropriate form and the Registration
Statement and any form of Prospectus included therein (or Prospectus supplement
relating thereto) shall reflect the plan of distribution or method of sale as
the Holders of shares registered on such Registration Statement may from time to
time notify the Company. Subject to the foregoing and to Section 2(d)(i),
following the receipt by the Company of any request for Demand Registration, all
of the Registrable Securities of any Holder electing to register Registrable
Securities in accordance with this paragraph shall be included in the Demand
Registration Statement without any further action by any Holder. The Demand
Holders who have requested a Demand Registration may cause the Company to
postpone or withdraw the filing or the effectiveness of such Demand Registration
at any time in their sole discretion.

(ii)       Restrictions on Demand Registrations.  The Company shall not be
obligated to effect any Demand Registration within ninety (90) days after the
effective date of (A) a previous Demand Registration or (B) a previous
registration under which any Holder or Holders had piggyback rights pursuant to
Section 2(c) hereof and in which the Holders exercising such piggyback rights
were permitted to register, and sold, at least fifty percent (50%) of the
Registrable Securities requested to be included therein. In addition, the
Company shall not be obligated to effect any Demand Registration after the
Company has effected two (2) Demand Registrations in any twelve (12)-month
period if all such registrations effected by the Company have been declared and
ordered effective.

(iii)      Underwritten Offering and Selection of Underwriters.  If the
Underwritten Demand Holders elect to dispose of Registrable Securities under a
Demand Registration pursuant to an Underwritten Offering, then each other Holder
shall be afforded the right to include in any such Underwritten Offering up to
its pro rata share of Registrable Securities based on the percentage of
Registrable Securities owned by the Underwritten Demand Holders that are
included in such Underwritten Offering. If any of the Registrable Securities
covered by a Demand Registration hereof are to be sold in

--------------------------------------------------------------------------------

2 Equal to the Purchase Price (as defined in the Purchase Agreement by and
between the Company and the Holders).





6




an Underwritten Offering, then the Underwritten Demand Holders shall have the
right to select the managing underwriter or underwriters to administer any such
Underwritten Offering.

(iv)      Effective Period of Demand Registrations.  After any Demand
Registration Statement filed pursuant to this Agreement has become effective,
the Company shall use its reasonable best efforts to keep such Demand
Registration Statement effective for a period equal to one hundred eighty (180)
days from the date on which the Commission declares such Demand Registration
Statement effective (or if such Demand Registration Statement is not effective
during any period within such one hundred eighty (180) days, such 180-day period
shall be extended by the number of days during such period when such Demand
Registration Statement is not effective), or such shorter period that shall
terminate when all of the Registrable Securities covered by such Demand
Registration Statement have been sold pursuant to such Demand Registration. If
the Company shall withdraw or reduce the number of shares of Registrable
Securities that is subject to any Demand Registration pursuant to
Section 2(d)(i) (a “Withdrawn Demand Registration”), the Demanding Holders of
the Registrable Securities remaining unsold and originally covered by such
Withdrawn Demand Registration shall be entitled to a replacement Demand
Registration that (subject to the provisions of this Section 2(b)) the Company
shall use its reasonable best efforts to keep effective for a period commencing
on the effective date of such Demand Registration and ending on the earlier to
occur of the date (i) that is one hundred eighty (180) days from the effective
date of such Demand Registration and (ii) on which all of the Registrable
Securities covered by such Demand Registration have been sold. Such additional
Demand Registration otherwise shall be subject to all of the provisions of this
Agreement.

(c)        Piggyback Registrations.

(i)        Right to Piggyback.  Whenever the Company proposes (i) to register
any of its Common Stock under the Securities Act (other than a registration
statement on Form S-8 or on Form S-4 or any similar successor forms thereto),
whether for its own account or for the account of one or more stockholders of
the Company, and the registration form to be used may be used for any
registration of Registrable Securities (a “Piggyback Registration”), or (ii) to
file a prospectus supplement to an effective shelf registration statement
relating to the sale of equity securities of the Company, the Company shall give
prompt (but in no event less than ten (10) days before the anticipated filing
date of such registration statement or such prospectus supplement) written
notice to all Holders of its intention to effect such a registration or filing,
which notice shall (A) describe the amount and type of securities to be included
in such offering, the intended method of distribution, and the name of the
proposed managing underwriter, if any, in such offering, and (B) offer to all
Holders of Registrable Securities the opportunity to register the same of such
number of Registrable Securities as such Holders may request in writing within
five (5) Business Days after receipt of such written notice from the Company.
The Company shall, subject to Sections 2(d)(ii) and 2(d)(iii), include in such
registration or offering all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within five (5)
Business Days after the receipt of the Company’s notice. The Company may
postpone or withdraw the filing or the effectiveness of a Piggyback Registration
at any time in its sole discretion upon reasonable notice to any participating
Holders.

(ii)       Withdrawal; Opt-Out.  Any Holder may elect to withdraw such Holder’s
request for inclusion of Registrable Securities in any Piggyback Registration by
giving written notice to the Company of such request to withdraw prior to the
effectiveness of the Registration Statement. The Company (whether on its own
determination or as the result of a withdrawal by Persons making a demand
pursuant to written contractual obligations) may withdraw a Registration
Statement at any time prior to the effectiveness of the Registration Statement
without thereby incurring any liability to the Holders of

7




Registrable Securities. Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by the Holders in connection with such Piggyback
Registration as provided in Section 8(d). Any Holder may deliver written notice
(an “Opt-Out Notice”) to the Company requesting that such Holder not receive
notice from the Company of any proposed Piggyback Registration; provided,
however, that such Holder may later revoke any such Opt-Out Notice in writing.
Following receipt of an Opt-Out Notice from a Holder (unless subsequently
revoked by such Holder), the Company shall not be required to deliver any notice
to such Holder pursuant to this Section 2(c) and such Holder shall no longer be
entitled to participate in a Piggyback Registration by the Company pursuant to
this Section 2(c) until such Holder’s Opt-Out Notice is revoked.

(iii)      Selection of Underwriters.  If any of the Registrable Securities of
the Holders covered by a Piggyback Registration hereof are to be sold in an
Underwritten Offering, then the Company shall have the right to select the
managing underwriter or underwriters to administer any such offering.

(d)          Priority.

(i)        Priority on Shelf and Demand Registrations.  If the managing
underwriters of a requested Demand Registration or an Underwritten Offering
under a Shelf Registration Statement, advise the Company in writing that, in
their opinion, the number of Registrable Securities requested to be included in
such Demand Registration Statement or Shelf Registration Statement exceeds the
number that can be sold in such offering and/or that the number of Registrable
Securities proposed to be included in any such registration would adversely
affect the price per share of the Company’s equity securities to be sold in such
offering (such maximum number of securities or Registrable Securities, as
applicable, the “Maximum Threshold”), the underwriting shall be allocated among
the Company and all Holders as follows: (A) first, the shares comprised of
Registrable Securities, as to which registration has been requested and is
required pursuant to the registration rights hereof, based on the amount of such
Registrable Securities initially requested to be registered by such Holders that
can be sold without exceeding the Maximum Threshold; (B) second, to the extent
that the Maximum Threshold has not been reached under the foregoing clause (A),
the shares of Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Threshold; and (C) third, to the
extent the Maximum Threshold has not been reached under the foregoing clauses
(A) and (B), any additional Registrable Securities of Holders other than the
Demand Holders or Underwritten Demand Holders as to which registration has been
requested and that the Demand Holders or Underwritten Demand Holders, as
applicable, determine, in their sole discretion, can be sold.

(ii)       Priority on Primary Registrations.  If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the Maximum
Threshold, the underwriting shall be allocated among the Company and all Holders
as follows: (A) first, the shares of Common Stock or other securities that the
Company desires to sell that can be sold without exceeding the Maximum
Threshold; and (B) second, to the extent that the Maximum Threshold has not been
reached under the foregoing clause (A), the shares comprised of Registrable
Securities, as to which registration has been requested pursuant to the
registration rights hereof, based on the amount of such Registrable Securities
initially requested to be registered by such Holders that can be sold without
exceeding the Maximum Threshold.

(iii)      Notwithstanding the foregoing, if the Holders of at least twenty
percent (20%) of the then-outstanding number of Registrable Securities wish to
engage in an underwritten block trade off of an effective Shelf Registration
Statement, Demand Registration Statement or Piggyback

8




Registration, such Holders may notify the Company of the block trade offering on
the day such offering is to commence and the Company shall as expeditiously as
possible use its reasonable best efforts to facilitate such offering (which may
close as early as three (3) Business Days after the date it commences); provided
that in the case of such underwritten block trade, only such Holders shall have
a right to notice of and to participate in such offering.

Section 3.        BLACK-OUT PERIODS.

(a)        Notwithstanding Section 2, and subject to the provisions of this
Section 3, the Company shall be permitted, in limited circumstances, to suspend
the use, from time to time, of the Prospectus that is part of a Shelf
Registration Statement (and therefore suspend sales of the Registrable
Securities under such Shelf Registration Statement), by providing written notice
(a “Suspension Notice”) to the Selling Holders’ Counsel, if any, and the
Holders, for such times as the Company reasonably may determine is necessary and
advisable (but in no event for more than an aggregate of ninety (90) days in any
rolling twelve (12)-month period commencing on the date of this Agreement or
more than forty-five (45) consecutive days, except as a result of a refusal by
the Commission to declare any post-effective amendment to the Shelf Registration
Statement effective after the Company has used all reasonable best efforts to
cause the post-effective amendment to be declared effective by the Commission,
in which case, the Company must terminate the black-out period immediately
following the effective date of the post-effective amendment) if either of the
following events shall occur: (i) a majority of the Board determines in good
faith that (A) the offer or sale of any Registrable Securities would materially
impede, delay or interfere with any proposed financing, offer or sale of
securities, acquisition, corporate reorganization or other material transaction
involving the Company, (B) after the advice of counsel, the sale of Registrable
Securities pursuant to the Shelf Registration Statement would require disclosure
of non-public material information not otherwise required to be disclosed under
applicable law, and (C) (x) the Company has a bona fide business purpose for
preserving the confidentiality of such transaction, (y) disclosure would have a
material adverse effect on the Company or the Company’s ability to consummate
such transaction, or (z) such transaction renders the Company unable to comply
with Commission requirements, in each case under circumstances that would make
it impractical or inadvisable to cause the Shelf Registration Statement (or such
filings) to become effective or to promptly amend or supplement the Shelf
Registration Statement on a post-effective basis, as applicable; or (ii) a
majority of the Board determines in good faith, upon the advice of counsel, that
it is in the Company’s best interest or it is required by law, rule or
regulation to supplement the Shelf Registration Statement or file a
post-effective amendment to the Shelf Registration Statement in order to ensure
that the Prospectus included in the Shelf Registration Statement (1) contains
the information required under Section 10(a)(3) of the Securities Act;
(2) discloses any facts or events arising after the effective date of the Shelf
Registration Statement (or of the most recent post-effective amendment) that,
individually or in the aggregate, represents a fundamental change in the
information set forth therein; or (3) discloses any material information with
respect to the plan of distribution that was not disclosed in the Shelf
Registration Statement or any material change to such information. Upon the
occurrence of any such suspension, the Company shall use its reasonable best
efforts to cause the Shelf Registration Statement to become effective or to
promptly amend or supplement the Shelf Registration Statement on a
post-effective basis or to take such action as is necessary to make resumed use
of the Shelf Registration Statement as soon as possible.

(b)        In the case of an event that causes the Company to suspend the use of
a Shelf Registration Statement as set forth in paragraph (a) above (a
“Suspension Event”), the Company shall give a Suspension Notice to the Selling
Holders’ Counsel, if any, and the Holders to suspend sales of the Registrable
Securities and such Suspension Notice shall state generally the basis for the
notice and that such suspension shall continue only for so long as the
Suspension Event or its effect is continuing and the

9




Company is using its reasonable best efforts and taking all reasonable steps to
terminate suspension of the use of the Shelf Registration Statement as promptly
as possible. A Holder shall not effect any sales of the Registrable Securities
pursuant to such Shelf Registration Statement (or such filings) at any time
after it has received a Suspension Notice from the Company and prior to receipt
of an End of Suspension Notice (as defined below). If so directed by the
Company, each Holder will deliver to the Company (at the expense of the Company)
all copies other than permanent file copies then in such Holder’s possession of
the Prospectus covering the Registrable Securities at the time of receipt of the
Suspension Notice. The Holders may recommence effecting sales of the Registrable
Securities pursuant to the Shelf Registration Statement (or such filings)
following further written notice to such effect (an “End of Suspension Notice”)
from the Company, which End of Suspension Notice shall be given by the Company
to the Holders and to the Selling Holders’ Counsel, if any, promptly following
the conclusion of any Suspension Event and its effect.

(c)        Notwithstanding any provision herein to the contrary, if the Company
shall give a Suspension Notice with respect to any Shelf Registration Statement
pursuant to this Section 3, the Company agrees that it shall extend the period
of time during which such Shelf Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from the date of receipt by the Holders of the Suspension Notice to and
including the date of receipt by the Holders of the End of Suspension Notice and
provide copies of the supplemented or amended Prospectus necessary to resume
sales, with respect to each Suspension Event; provided that such period of time
shall not be extended beyond the date that Common Stock covered by such Shelf
Registration Statement are no longer Registrable Securities.

Section 4.        REGISTRATION PROCEDURES.

(a)        In connection with the filing of any Registration Statement or sale
of Registrable Securities as provided in this Agreement, the Company shall use
its reasonable best efforts to, as expeditiously as reasonably practicable:

(i)        prepare and file with the Commission the Registration Statement,
within the relevant time period specified in Section 2, on the appropriate form
under the Securities Act, which form, subject to Section 2(a), (1) shall be
selected by the Company, (2) shall be available for the registration and sale of
the Registrable Securities by the selling Holders thereof, (3) shall comply as
to form in all material respects with the requirements of the applicable form
and include or incorporate by reference all financial statements required by the
Commission to be filed therewith or incorporated by reference therein, and
(4) shall comply in all respects with the requirements of Regulation S-T under
the Securities Act, and otherwise comply with its obligations under Section 2
hereof;

(ii)       prepare and file with the Commission such amendments and
post-effective amendments to each Registration Statement as may be necessary
under applicable law to keep such Registration Statement effective for the
applicable period; and cause each Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provision then in force) under the Securities Act and comply
with the provisions of the Securities Act, the Exchange Act and the rules and
regulations thereunder applicable to them with respect to the disposition of all
securities covered by each Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the selling
Holders thereof; 

(iii)      (1) notify each Holder of Registrable Securities, at least five (5)
Business Days after filing, that a Registration Statement with respect to the
Registrable Securities has been filed and advise such Holders that the
distribution of Registrable Securities will be made in accordance with

10




any method or combination of methods legally available by the Holders of any and
all Registrable Securities; (2) furnish to each Holder of Registrable Securities
and to each underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, including each
preliminary Prospectus, and any amendment or supplement thereto and such other
documents as such Holder or underwriter may reasonably request, including
financial statements and schedules in order to facilitate the public sale or
other disposition of the Registrable Securities; and (3) hereby consent to the
use of the Prospectus or any amendment or supplement thereto by each of the
selling Holders of Registrable Securities in connection with the offering and
sale of the Registrable Securities covered by the Prospectus or any amendment or
supplement thereto;

(iv)      use its reasonable best efforts to register or qualify the Registrable
Securities under all applicable state securities or “blue sky” laws of such
jurisdictions as any Holder of Registrable Securities covered by a Registration
Statement and each underwriter of an Underwritten Offering of Registrable
Securities shall reasonably request by the time the applicable Registration
Statement is declared effective by the Commission, and do any and all other acts
and things which may be reasonably necessary or advisable to enable each such
Holder and underwriter to consummate the disposition in each such jurisdiction
of such Registrable Securities owned by such Holder; provided,  however, that
the Company shall not be required to (1) qualify as a foreign corporation or as
a dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 4(a)(iv), or (2) take any action which
would subject it to general service of process or taxation in any such
jurisdiction where it is not then so subject;

(v)       immediately notify each Holder of Registrable Securities under a
Registration Statement and, if requested by such Holder, confirm such advice in
writing promptly at the address determined in accordance with Section 8(f) of
this Agreement (1) when a Registration Statement has become effective and when
any post-effective amendments and supplements thereto become effective, (2) of
any request by the Commission or any state securities authority for
post-effective amendments and supplements to a Registration Statement and
Prospectus or for additional information after the Registration Statement has
become effective, (3) of the issuance by the Commission or any state securities
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (4) if, between
the effective date of a Registration Statement and the closing of any sale of
Registrable Securities covered thereby, the representations and warranties of
the Company contained in any underwriting agreement, securities sales agreement
or other similar agreement, if any, relating to the offering cease to be true
and correct in all material respects, (5) of the happening of any event or the
discovery of any facts during the period a Registration Statement is effective
as a result of which such Registration Statement or any document incorporated by
reference therein contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading or, in the case of the Prospectus, contains
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading (which
information shall be accompanied by an instruction to suspend the use of the
Registration Statement and the Prospectus (such instruction to be provided in
the same manner as a Suspension Notice) until the requisite changes have been
made, at which time notice of the end of suspension shall be delivered in the
same manner as an End of Suspension Notice), (6) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Registrable Securities, for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose and (7) of the filing of a
post-effective amendment to such Registration Statement;



11




(vi)      furnish Selling Holders’ Counsel, if any, copies of any comment
letters relating to the selling Holders received from the Commission or any
other request by the Commission or any state securities authority for amendments
or supplements to a Registration Statement and Prospectus or for additional
information relating to the selling Holders;

(vii)     make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement at the earliest
possible moment;

(viii)    furnish to each Holder of Registrable Securities, and each
underwriter, if any, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules (without documents incorporated therein by
reference and all exhibits thereto, unless requested);

(ix)      cooperate with the selling Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends; and enable such Registrable
Securities to be in such denominations and registered in such names as the
selling Holders or the underwriters, if any, may reasonably request at least two
(2) Business Days prior to the closing of any sale of Registrable Securities;

(x)       upon the occurrence of any event or the discovery of any facts, as
contemplated by Sections 4(a)(v)(5) and 4(a)(v)(6) hereof, as promptly as
practicable after the occurrence of such an event, use its reasonable best
efforts to prepare a supplement or post-effective amendment to the Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities, such Prospectus will not
contain at the time of such delivery any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading, or will remain
so qualified, as applicable. At such time as such public disclosure is otherwise
made or the Company determines that such disclosure is not necessary, in each
case to correct any misstatement of a material fact or to include any omitted
material fact, the Company agrees promptly to notify each Holder of such
determination and to furnish each Holder such number of copies of the Prospectus
as amended or supplemented, as such Holder may reasonably request;

(xi)      within a reasonable time prior to the filing of any Registration
Statement, any Prospectus, any amendment to a Registration Statement or
amendment or supplement to a Prospectus, provide copies of such document to the
Selling Holders’ Counsel, if any, on behalf of such Holders, and make
representatives of the Company as shall be reasonably requested by the Holders
of Registrable Securities available for discussion of such document;

(xii)     obtain a CUSIP number for the Registrable Securities not later than
the effective date of a Registration Statement, and provide the Company’s
transfer agent with printed certificates for the Registrable Securities, in a
form eligible for deposit with the Depositary, in each case, to the extent
necessary or applicable;

(xiii)    enter into agreements (including underwriting agreements) and take all
other customary appropriate actions in order to expedite or facilitate the
disposition of such Registrable Securities whether or not an underwriting
agreement is entered into and whether or not the registration is an underwritten
registration:



12




1.            make such representations and warranties to the Holders of such
Registrable Securities and the underwriters, if any, in form, substance and
scope as are customarily made by issuers to underwriters in similar Underwritten
Offerings as may be reasonably requested by them;

2.            obtain opinions of counsel to the Company and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to any managing underwriter(s) and their counsel) addressed to the
underwriters, if any (and in the case of an underwritten registration, each
selling Holder), covering the matters customarily covered in opinions requested
in Underwritten Offerings and such other matters as may be reasonably requested
by the underwriter(s);

3.            obtain “comfort” letters and updates thereof from the Company’s
independent registered public accounting firm (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements are, or are
required to be, included in the Registration Statement) addressed to the
underwriter(s), if any, and use reasonable efforts to have such letter addressed
to the selling Holders in the case of an underwritten registration (to the
extent consistent with Statement on Auditing Standards No. 72 of the American
Institute of Certified Public Accounts), such letters to be in customary form
and covering matters of the type customarily covered in “comfort” letters to
underwriters in connection with similar Underwritten Offerings;

4.            enter into a securities sales agreement with the Holders and an
agent of the Holders providing for, among other things, the appointment of such
agent for the selling Holders for the purpose of soliciting purchases of
Registrable Securities, which agreement shall be in form, substance and scope
customary for similar offerings;

5.            if an underwriting agreement is entered into, cause the same to
set forth indemnification provisions and procedures substantially equivalent to
the indemnification provisions and procedures set forth in Section 5 hereof with
respect to the underwriters and all other parties to be indemnified pursuant to
said Section or, at the request of any underwriters, in the form customarily
provided to such underwriters in similar types of transactions; and

6.            deliver such documents and certificates as may be reasonably
requested and as are customarily delivered in similar offerings to the Holders
of a Majority of the Registrable Securities being sold, and the managing
underwriters, if any;

(xiv)    make available for inspection by any underwriter participating in any
disposition pursuant to a Registration Statement, Selling Holders’ Counsel and
any accountant retained by a Majority of the Registrable Securities being sold,
all financial and other records, pertinent corporate documents and properties or
assets of the Company reasonably requested by any such Persons, and cause the
respective officers, directors, employees, and any other agents of the Company
to supply all information reasonably requested by any such representative,
underwriter, counsel or accountant in connection with a Registration Statement,
and make such representatives of the Company available for discussion of such
documents as shall be reasonably requested by the Company; provided,  however,
that the Selling Holders’ Counsel, if any, and the representatives of any
underwriters will use its reasonable best efforts, to the extent reasonably
practicable, to coordinate the foregoing inspection and information gathering
and to not materially disrupt the Company’s business operations;

(xv)     a reasonable time prior to filing any Registration Statement, any
Prospectus forming a part thereof, any amendment to such Registration Statement,
or amendment or supplement to

13




such Prospectus, provide copies of such document to the underwriter(s) of an
Underwritten Offering of Registrable Securities; within five (5) Business Days
after the filing of any Registration Statement, provide copies of such
Registration Statement to Selling Holders’ Counsel; make such changes in any of
the foregoing documents prior to the filing thereof, or in the case of changes
received from Selling Holders’ Counsel by filing an amendment or supplement
thereto, as the underwriter or underwriters, or in the case of changes received
from Selling Holders’ Counsel relating to the selling Holders or the plan of
distribution of Registrable Securities, as Selling Holders’ Counsel, reasonably
requests; not file any such document in a form to which any underwriter shall
not have previously been advised and furnished a copy of or to which the Selling
Holders’ Counsel, if any, on behalf of the Holders of Registrable Securities, or
any underwriter shall reasonably object; not include in any amendment or
supplement to such documents any information about the selling Holders or any
change to the plan of distribution of Registrable Securities that would limit
the method of distribution of the Registrable Securities unless Selling Holders’
Counsel has been advised in advance and has approved such information or change;
and make the representatives of the Company available for discussion of such
document as shall be reasonably requested by the Selling Holders’ Counsel, if
any, on behalf of such Holders, Selling Holders’ Counsel or any underwriter;

(xvi)    use its reasonable best efforts to cause all Registrable Securities to
be listed or quoted on any national securities exchange on which the Company’s
Common Stock is then listed or quoted;

(xvii)   otherwise comply with all applicable rules and regulations of the
Commission and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering at least twelve (12) months which
shall satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

(xviii)  cooperate and assist in any filings required to be made with the FINRA
and in the performance of any due diligence investigation by any underwriter and
its counsel (including any “qualified independent underwriter” that is required
to be retained in accordance with the rules and regulations of the FINRA);

(xix)    if Registrable Securities are to be sold in an Underwritten Offering,
to include in the registration statement, or in the case of a Shelf
Registration, a Prospectus supplement, to be used all such information as may be
reasonably requested by the underwriters for the marketing and sale of such
Registrable Securities;

(xx)     cause the appropriate officers of the Company to (i) prepare and make
presentations at any “road shows” and before analysts and rating agencies, as
the case may be, (ii) take other actions to obtain ratings for any Registrable
Securities and (iii) use their reasonable best efforts to cooperate as
reasonably requested by the underwriters in the offering, marketing or selling
of the Registrable Securities.

(b)        The Company may (as a condition to a Holder’s participation in a
Shelf Registration, Demand Registration or Piggyback Registration) require each
Holder of Registrable Securities to furnish to the Company such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing.

(c)        Each Holder agrees that, upon receipt of any notice from the Company
of the happening of any event or the discovery of any facts of the type
described in Section 4(a)(v) hereof, such

14




Holder will forthwith discontinue disposition of Registrable Securities pursuant
to a Registration Statement relating to such Registrable Securities until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 4(a)(v) hereof, and, if so directed by the Company, such
Holder will deliver to the Company (at the Company’s expense) all copies in such
Holder’s possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Registrable Securities current at
the time of receipt of such notice. 

Section 5.        INDEMNIFICATION.

(a)        Indemnification by the Company.  The Company agrees to indemnify and
hold harmless each Holder, and the respective officers, directors, partners,
employees, representatives and agents of any such Person, and each Person (a
“Controlling Person”), if any, who controls (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) any of the foregoing
Persons, as follows:

(i)        against any and all loss, penalty, liability, claim, damage,
judgment, suit, action, other liabilities and expenses whatsoever
(“Liabilities”), as incurred, arising out of or based on any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement (including any final, preliminary or summary Prospectus contained
therein or any amendment or supplement thereto) pursuant to which Registrable
Securities were registered under the Securities Act, including all documents
incorporated therein by reference, or any other disclosure document produced by
or on behalf of the Company or any of its subsidiaries including reports and
other documents filed under the Exchange Act, or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or arising out of or based on any
untrue statement or alleged untrue statement of a material fact contained in any
Prospectus (or any amendment or supplement thereto) or the omission or alleged
omission therefrom at such date of a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading;

(ii)       against any and all Liabilities, as incurred, to the extent of the
aggregate amount paid in settlement of any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission; provided that (subject to
Section 5(d) below) any such settlement is effected with the written consent of
the Company, which consent shall not be unreasonably withheld; and

(iii)      against any and all expense whatsoever, as incurred (including the
fees and disbursements of counsel chosen by any indemnified party), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever arising out of or based upon any such untrue
statement or omission, or any such alleged untrue statement or omission, to the
extent that any such expense is not paid under subparagraph (i) or (ii) above;
provided,  however, that this indemnity agreement shall not apply to any
Liabilities to the extent arising out of any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Company by the Holder expressly for
use in a Registration Statement (or any amendment thereto) or any Prospectus (or
any amendment or supplement thereto).

The indemnity in this Section 5(a) shall be in addition to any liability the
Company may otherwise have. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Holder or any
indemnified party and shall survive any transfer of such securities by such
Holder. The Company shall

15




also indemnify underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the offering, their officers
and directors and each Person who controls such Persons (within the meaning of
the Securities Act and the Exchange Act) to the same extent as provided above
with respect to the indemnification of the indemnified parties.

(b)        Indemnification by the Holders.  Each Holder severally, but not
jointly, agrees to indemnify and hold harmless the Company and the other selling
Holders, and each of their respective officers, directors, partners, employees,
representatives and agents, against any and all Liabilities described in the
indemnity contained in Section 5(a) hereof, as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in a Registration Statement (or any amendment thereto) or any Prospectus
included therein (or any amendment or supplement thereto) in reliance upon and
in conformity with written information such Holder furnished to the Company by
such Holder expressly for use in the Registration Statement (or any amendment
thereto) or such Prospectus (or any amendment or supplement thereto); provided,
 however, that no such Holder shall be liable for any claims hereunder in excess
of the amount of net proceeds received by such Holder from the sale of
Registrable Securities pursuant to such Registration Statement.

(c)        Notices of Claims, etc.  Each indemnified party shall give notice as
promptly as reasonably practicable to each indemnifying party of any action or
proceeding commenced against it in respect of which indemnity may be sought
hereunder; provided,  however, that failure to so notify an indemnifying party
shall not relieve such indemnifying party from any liability hereunder to the
extent it is not materially prejudiced as a result thereof and in any event
shall not relieve it from any liability which it may have otherwise than on
account of this indemnity agreement. An indemnifying party may participate at
its own expense in the defense of such action; provided,  however, that counsel
to the indemnifying party shall not (except with the consent of the indemnified
party) also be counsel to the indemnified party. Other than in the case of any
actual or potential conflict that may arise from a single counsel representing
more than one indemnified party, the indemnifying party or parties shall not be
liable for the fees and expenses of more than one counsel (in addition to any
local counsel) separate from their own counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
No indemnifying party shall, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim whosoever
in respect of which indemnification or contribution could be sought under this
Section 5 (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

(d)        Indemnification Payments.  If at any time an indemnified party shall
have requested an indemnifying party to reimburse the indemnified party for fees
and expenses of counsel, such indemnifying party agrees that it shall be liable
for any settlement of the nature contemplated by Section 5(a)(ii) effected
without its written consent if (i) such settlement is entered into more than
forty-five (45) days after receipt by such indemnifying party of the aforesaid
request, (ii) such indemnifying party shall have received notice of the terms of
such settlement at least thirty (30) days prior to such settlement being entered
into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.



16




(e)        Contribution.  If the indemnification provided for in this Section 5
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any Liabilities referred to therein, then each indemnifying
party shall contribute to the aggregate amount of such Liabilities incurred by
such indemnified party, as incurred, in such proportion as is appropriate to
reflect the relative fault of the Company, on the one hand, and the Holders, on
the other hand, in connection with the acts, statements or omissions which
resulted in such Liabilities, as well as any other relevant equitable
considerations.

The relative fault of the Company on the one hand and the Holders on the other
hand shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Holders and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 5. The aggregate
amount of Liabilities incurred by an indemnified party and referred to above in
this Section 5 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.
Notwithstanding the provisions of this Section 5(e), no Holder shall be liable
for any claims hereunder in excess of the amount of net proceeds received by
such Holder from the sale of Registrable Securities pursuant to any such
Registration Statement.

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 5, each Person, if any, who controls a Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as a Holder, and each
director of the Company, and each Person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as the Company.

Section 6.        HOLDBACK AGREEMENT.

(a)        Each Holder agrees not to effect any sale, transfer, or other actual
or pecuniary transfer (including heading and similar arrangements) of any
Registrable Securities or of any other equity securities of the Company, or any
securities convertible into or exchangeable or exercisable for such stock or
securities, during the period beginning seven (7) days prior to, and ending
ninety (90) days after (or for such shorter period as to which the managing
underwriter(s) may agree), the date of the underwriting agreement of each
Underwritten Offering made pursuant to a Registration Statement other than
Registrable Securities sold pursuant to such Underwritten Offering, provided
that (i) notwithstanding the foregoing, the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on any of the Company, the officers,
directors or any other affiliate of the Company or any other stockholder of the
Company on whom a restriction is imposed or with whom the Company has granted
registration rights for any of its equity securities; and (ii) the Holders shall
not be subject to the foregoing restrictions if and to the extent that the
managing underwriter(s) agree to waive the restriction set forth in such
underwriting agreement for any of the Persons set forth in the immediately
preceding clause (i); provided further, that none of the restrictions in

17




this Section 6(a) shall apply to a Holder if such Holder has provided an Opt-Out
Notice to the Company in accordance with Section 2(c)(ii) prior to receiving
notice of such Underwritten Offering and has not revoked such Opt-Out Notice;
and (b) the Company agrees not to effect any public sale or distribution of its
equity securities (or any securities convertible into or exchangeable or
exercisable for such securities) during the seven (7) days prior to and during
the ninety (90)-day period beginning on the effective date of any underwritten
Demand Registration (or for such shorter period as to which the managing
underwriter or underwriters may agree), except as part of such Demand
Registration or in connection with any employee benefit or similar plan, any
dividend reinvestment plan, or a business acquisition or combination and to use
all reasonable efforts to cause each holder of at least five percent (5%) (on a
fully diluted basis) of its equity securities (or any securities convertible
into or exchangeable or exercisable for such securities) which are or may be
purchased from the Company at any time after the date of this Agreement (other
than in a registered offering) to agree not to effect any sale or distribution
of any such securities during such period (except as part of such Underwritten
Offering, if otherwise permitted). Each Holder agrees to enter into any
agreements reasonably requested by any managing underwriter reflecting the terms
of this Section 6.

Section 7.        TERMINATION.

(a)        Survival.  This Agreement and the rights of each Holder hereunder
shall terminate upon the date that all of the Registrable Securities cease to be
Registrable Securities. Notwithstanding the foregoing, the obligations of the
parties under Section 5 of this Agreement shall remain in full force and effect
following such time.

Section 8.        MISCELLANEOUS.

(a)        Covenants Relating To Rule 144.  For so long as the Company is
subject to the reporting requirements of Section 13 or 15 of the Securities Act,
the Company covenants that it will file the reports required to be filed by it
under the Securities Act and Section 13(a) or 15(d) of the Exchange Act and the
rules and regulations adopted by the Commission thereunder. If the Company
ceases to be so required to file such reports, the Company covenants that it
will upon the request of any Holder of Registrable Securities (a) make publicly
available such information as is necessary to permit sales pursuant to Rule 144
under the Securities Act, (b) deliver such information to a prospective
purchaser as is necessary to permit sales pursuant to Rule 144A under the
Securities Act and it will take such further action as any Holder of Registrable
Securities may reasonably request, and (c) take such further action that is
reasonable in the circumstances, in each case, to the extent required, from time
to time, to enable such Holder to sell its Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 under the Securities Act, as such Rule may be amended
from time to time, (ii) Rule 144A under the Securities Act, as such rule may be
amended from time to time, or (iii) any similar rules or regulations hereafter
adopted by the Commission. Upon the request of any Holder of Registrable
Securities, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and of the Securities Act and the
Exchange Act (at any time after it has become subject to the reporting
requirements of the Exchange Act), a copy of the most recent annual and
quarterly report(s) of the Company, and such other reports, documents or
stockholder communications of the Company, and take such further actions
consistent with this Section 8(a), as a Holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing a Holder to
sell any such Registrable Securities without registration.

(b)        Cooperation.  The Company shall cooperate with the Holders in any
sale and or transfer of Registrable Securities including by means not involving
a registration statement.



18




(c)        No Inconsistent Agreements.  The Company has not entered into and the
Company will not after the date of this Agreement enter into any agreement which
is inconsistent with the rights granted to the Holders of Registrable Securities
pursuant to this Agreement or otherwise conflicts with the provisions of this
Agreement. The rights granted to the Holders hereunder do not and will not for
the term of this Agreement in any way conflict with the rights granted to the
holders of the Company’s other issued and outstanding securities under any such
agreements.

(d)        Expenses.  All Registration Expenses of any Holder shall be borne by
the Company, whether or not any Registration Statement related thereto becomes
effective or other sale takes place.

(e)        Amendments and Waivers.  The provisions of this Agreement may be
amended or waived at any time only by the written agreement of the Company and
the Holders of a Majority of the Registrable Securities. Any waiver, permit,
consent or approval of any kind or character on the part of any such Holders of
any provision or condition of this Agreement must be made in writing and shall
be effective only to the extent specifically set forth in writing. Any amendment
or waiver effected in accordance with this paragraph shall be binding upon each
Holder of Registrable Securities and the Company.

(f)         Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, registered
first-class mail, facsimile, email or any courier guaranteeing overnight
delivery: (a) if to a Holder, at the most current address given by such Holder
to the Company by means of a notice given in accordance with the provisions of
this Section 8(f); and (b) if to the Company, to NextDecade Corporation,
Attention: Krysta De Lima (facsimile: (832) 403-2198; email:
Krysta@next-decade.com). All such notices and communications shall be deemed to
have been duly given: (i) if personally delivered, at the time delivered by
hand; (ii) if by email, on receipt of a read receipt email from the correct
address, twenty-four (24) hours from delivery if sent to the correct email
address and no notice of delivery failure is received, or on receipt of
confirmation of receipt from the recipient; (iii) if mailed, two (2) Business
Days after being deposited in the mail, postage prepaid; (iv) if sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party), when receipt is
acknowledged; and (v) if by courier guaranteeing overnight delivery, on the next
Business Day if timely delivered to an air courier guaranteeing overnight
delivery.

(g)        Successor and Assigns.  This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of the Company. If any transferee
of any Holder shall acquire Registrable Securities, in any manner, whether by
operation of law or otherwise, and such transferee executed a joinder to this
Agreement, then such Registrable Securities so acquired by such transferee shall
be held subject to all of the terms, and entitled to all of the benefits, of
this Agreement, and by executing such joinder such transferee shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement, including the restrictions on resale set
forth in this Agreement, and such transferee shall be entitled to receive the
benefits hereof.

(h)        Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the Holders
and the Company shall have any obligation hereunder and that, notwithstanding
that one or more of the Holders may be a corporation, partnership or limited
liability company, no recourse under this Agreement or under any documents or
instruments delivered in connection herewith or therewith shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or affiliate of any Holder or any
former, current or future director, officer, employee, agent, general or limited
partner,

19




manager, member, stockholder or affiliate of any of the foregoing, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise by
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or affiliate of any of
the Holders or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or affiliate of any of
the foregoing, as such, for any obligations of the Holders under this Agreement
or any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except in each case for any transferee or assignee of a Holder
hereunder.

(i)         Specific Enforcement.  Without limiting the remedies available to
the Holders, the Company acknowledges that any failure by the Company to comply
with its obligations under Section 2 hereof may result in material irreparable
injury to the Holders for which there is no adequate remedy at law, that it
would not be possible to measure damages for such injuries precisely and that,
in the event of any such failure, a Holder may obtain such relief as may be
required to specifically enforce the Company’s obligations under Section 2
hereof.

(j)         Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

(k)        Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

(l)         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF DELAWARE REGARDLESS OF THE LAW
THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.

(m)       Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

(n)        Jurisdiction and Venue; WAIVER OF JURY TRIAL. The undersigned
irrevocably consents to the exclusive jurisdiction and venue of the courts of
the State of Delaware or the federal courts located in the State of Delaware in
connection with any matter based upon or arising out of this Agreement, agrees
that process may be served upon it in any manner authorized by the laws of the
State of Delaware and waives and covenants not to assert or plead any objection
which it might otherwise have to such manner of service of process. The
undersigned waives, and shall not assert as a defense in any legal dispute, that
(a) it is not personally subject to the jurisdiction of the above named courts
for any reason, (b) such Legal Proceeding may not be brought or is not
maintainable in such court, (c) its property is exempt or immune from execution,
(d) such Legal Proceeding is brought in an inconvenient forum or (e) the venue
of such Legal Proceeding is improper. THE UNDERSIGNED UNCONDITIONALLY WAIVES ANY
RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS ASSERTED IN ANY LEGAL
DISPUTE RELATING TO THIS AGREEMENT. IF THE SUBJECT MATTER OF ANY SUCH LEGAL
DISPUTE IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, THE UNDERSIGNED
SHALL NOT ASSERT IN SUCH LEGAL DISPUTE A NONCOMPULSORY COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT. FURTHERMORE,

20




THE UNDERSIGNED SHALL NOT SEEK TO CONSOLIDATE ANY SUCH LEGAL DISPUTE WITH A
SEPARATE ACTION OR OTHER LEGAL PROCEEDING IN WHICH A JURY TRIAL CANNOT BE
WAIVED.

[Signature page follows]

 

 



21




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

 

NEXTDECADE CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





[Signature Page to Registration Rights Agreement]




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

 

[HOLDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[HOLDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



[Signature Page to Registration Rights Agreement]




SCHEDULE I

HOLDERS

1.   [HOLDER]

 

 

